Citation Nr: 0614828	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for a stomach disorder, 
to include as secondary to diabetes mellitus, type II.

[The issue of entitlement to service connection for residuals 
of frostbite is the subject of a separate decision of the 
Board.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In March 2006, the veteran appeared 
before the undersigned at a video conference hearing.  The 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In connection with his January 2002 claims for service 
connection for anxiety and stress (an "an acquired 
psychiatric disorder"), diabetes mellitus type II, and a 
stomach disorder to include as secondary to diabetes mellitus 
type II, the veteran requested that his treatment records 
from the VA Medical Centers (VAMC) in Oklahoma City, 
Oklahoma, and Fayetteville, Arkansas, be obtained for review.  
He has reported that he received treatment from these VA 
facilities shortly after his separation from active duty 
service, in the early 1980's.

A February 2004 Deferred Rating Decision notes that the 
Oklahoma City VAMC treatment records were not provided and 
the RO had been notified that the Oklahoma City VAMC had 
records under another Social Security number for the 
veteran's name.  

The claims file appears to reflect that the veteran has had 
two different Social Security numbers during his lifetime.  
These numbers are cited within a June 2004 deferred rating 
decision date stamped July 2004.  The Board has clearly 
marked this deferred rating decision.

Although the RO has made attempts to locate treatment records 
from the VA facilities identified by the veteran, it is 
unclear whether both Social Security numbers used by the 
veteran were listed by the RO in such efforts.  Inasmuch as 
the VAMC in Oklahoma City, Oklahoma, has reported finding 
treatment records for an individual with the same name as the 
veteran but a different Social Security number, the Board 
finds that the duty to assist requires one last effort to 
obtain the veteran's VA treatment records, using both Social 
Security numbers.  Generally, VA medical records are held to 
be within the Secretary's control and are considered to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  If possible, the veteran himself should attempt to 
obtain these records in order to expedite the appeal. 

Accordingly, further consideration of the issue on appeal is 
deferred and this case remanded to the RO for the following:  

1.  The RO should secure from the VAMC at 
Oklahoma City, Oklahoma; Muskogee, 
Oklahoma; and Fayetteville, Arkansas, the 
veteran's treatment records dated from 
after his separation from active duty 
service in 1978 to the present, using 
both Social Security numbers cited within 
the claims file. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





